       Case 1:17-cv-01769-DAD-SAB Document 77 Filed 02/03/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    CLAUDE CARR,                                      )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANT’S
10            v.                                           FOURTH MOTION TO EXTEND THE
                                                       )   DISPOSITIVE MOTION DEADLINE
11                                                     )
     TED PRUITT,
                                                       )   (ECF No. 76)
12                    Defendant.                       )
                                                       )
13                                                     )
14
15            Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Defendant’s fourth motion to extend the dispositive motion

18   deadline, filed February 2, 2021.

19            Good cause having been presented, it is HEREBY ORDERED that the dispositive motion

20   deadline is extended to February 9, 2021.

21
22   IT IS SO ORDERED.

23   Dated:        February 2, 2021
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
